Richards v Hedman Resources Ltd. (2022 NY Slip Op 05486)





Richards v Hedman Resources Ltd.


2022 NY Slip Op 05486


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (147/22) CA 21-01188.

[*1]IRENE RICHARDS, EXECUTRIX OF THE ESTATE OF LOREN J.RICHARDS, DECEASED, AND INDIVIDUALLY AND AS SURVIVING SPOUSE OF LOREN J. RICHARDS, PLAINTIFF-RESPONDENT,
vHEDMAN RESOURCES LIMITED, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (ACTION NO. 1.) DAVID D. LAURES AND MADELYN J. LAURES, PLAINTIFFS-RESPONDENTS, AIR & LIQUID SYSTEMS CORPORATION, ET AL., DEFENDANTS, AND HEDMAN RESOURCES LIMITED, DEFENDANT-APPELLANT. (ACTION NO. 2.) ROGER J. ADAMEK, EXECUTOR OF THE ESTATE OF ANN M. ADAMEK, DECEASED, AND INDIVIDUALLY AS THE SURVIVING SPOUSE OF ANN M. ADAMEK, PLAINTIFF-RESPONDENT, HEDMAN RESOURCES LIMITED, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (ACTION NO. 3.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.